                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Carita Burns and John Burns,                         )
                                                     ) ORDER
                Plaintiffs,                          )
                                                     )
        vs.                                          )
                                                     )
Secure Energy Services, Inc., Secure Energy          )
Services, USA, LLC, Eugene Davis, and                )
Keith Daniel Klein,                                  ) Case No. 1:18-cv-194
                                                     )
                Defendants.                          )

        On September 25, 2019, the parties filed a Stipulation to Continue Final Pretrial Conference and

Jury Trial. On October 9, 2019, the court conducted a status conference with the parties by telephone.

Pursuant to its discussion with the parties, the court ADOPTS the parties’ stipulation (Doc. No. ). The final

pretrial conference set April 7, 2020, shall be rescheduled for October 20, 2020, at 9:00 a.m. To

participate in the conference, counsel shall call the following number and enter the following access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

The jury trial scheduled for April 20, 2020, shall be rescheduled for November 2, 2020, at 9:00 a.m. in

Bismarck before Chief Judge Hovland. A five (5) day trial is anticipated. The parties shall email a revised

scheduling/discovery plan to ndd_J-Hochhalter@ndd.uscourts.gov by October 16, 2019.

        IT IS SO ORDERED.

        Dated this 9th day of October, 2019.

                                                          /s/ Clare R. Hochhalter
                                                          Clare R. Hochhalter, Magistrate Judge
                                                          United States District Court
